The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2014

                                     No. 04-14-00115-CR

                                       Lloyd RECTOR,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR4029B
                        Honorable George H. Godwin, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on August 11, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court